Citation Nr: 1810204	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  11-23 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected residuals, left ankle sprain.
 
2.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected residuals, left ankle sprain. 

3.  Entitlement to a rating in excess of 20 percent for residuals, left ankle sprain.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from December 1979 to June 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge; however, he withdrew his request for a hearing in August 2014.

In May 2017, the Board reopened and remanded the claims for service connection for right knee and left knee disabilities.  These issues were remanded for a medical opinion.  Further development is required as there has not been substantial compliance with these remand directives.

In the May 2017 decision, the Board also remanded the issue of entitlement to an increased rating for a left ankle disability to obtain an examination and additional records.  There has been substantial compliance with these remand directives.

The issues of entitlement to service connection for right and left knee disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran underwent a left leg amputation below the knee on August 8, 2017.  

2.  The preponderance of the evidence shows that prior to the Veteran's amputation; his left ankle disability was manifested by pain with limitation of motion, but not ankylosis.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the left ankle disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5271 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that his left ankle disability is worse than currently rated and warrants an increased rating. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the evidence demonstrates distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court later clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

The RO has rated the Veteran's left ankle disability under Diagnostic Code 5271.  
Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5271, a 10 percent rating is warranted for moderate limitation of motion of an ankle and a 20 percent rating is warranted for marked limitation of motion of an ankle.  The Board notes that the Veteran's disability is evaluated at 20 percent, and as such he is receiving the maximum schedular rating possible under Diagnostic Code 5271.  Thus, further analysis under this code is not warranted.  See 38 C.F.R. § 4.71a.  

Turning to other potentially relevant codes, the Board notes that pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5270, a 30 percent rating is warranted for ankylosis of the ankle in plantar flexion between 30 and 40 degrees, or ankylosis in dorsiflexion between 0 and 10 degrees.  A 40 percent rating requires ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.  

Normal ranges of ankle motions are 0 to 20 degrees for dorsiflexion and 0 to 45 degrees for plantar flexion.  38 C.F.R. § 4.71, Plate II (2017). 

The Veteran was afforded a VA examination in January 2011.  He denied pain, instability, stiffness, weakness, or incoordination.  He further reported no limitation on his ability to walk.  Physical examination revealed dorsiflexion to 10 degrees and plantar flexion to 40 degrees.  There was no objective evidence of pain following repetitive motion.  There was no ankylosis.  

The Veteran underwent another examination in August 2015.  The August 2015 VA examiner specifically concluded that the Veteran did not have ankylosis in the left ankle.  Physical examination revealed dorsiflexion to 10 degrees and plantar flexion to 30 degrees.  The pain noted on examination resulted in functional loss.  Repetitive use did not result in additional functional loss.  There was objective evidence of pain rated as an 8 out of 10 on the pain scale with intensity on palpation immediately proximal to the left lateral malleolus.  Pain and fatigue were found to significantly limit functional ability with repeated use over a period of time.  There was a finding of left ankle strength at 4 out of 5 with no evidence of atrophy.  The Veteran reported the constant use of a cane.  The diagnosis was osteoarthritis based on a July 2014 VA X-ray.  The Veteran reported that his left ankle impacts his ability to work as he in unable to ambulate, stand, climb, squat, or drive for any prolonged period of time.  

The claim was remanded in May 2017 to obtain additional treatment records and a new VA examination.  Updated VA treatment records do not contain any clinical findings of ankylosis.  VA treatment records reveal that the Veteran underwent a left leg amputation below the knee on August 8, 2017, to treat gangrene.  Due to the left leg amputation in August 2017, the specific findings requested in the Board's remand cannot be accomplished.   

The preponderance of the evidence is against a finding that the Veteran has left ankle ankylosis.  Therefore, he does not meet the rating criteria for an increased evaluation under Diagnostic Code 5270.  The Board has considered whether an increased rating is available under other relevant Diagnostic Codes, but notes that no other code is applicable to this case.  Thus, the Board finds that a disability rating in excess of 20 percent for the left ankle disability is not warranted.  

The Board has also considered the applicability of DeLuca v. Brown, 8 Vet. App. 202 (1995), including whether there is a basis for assigning ratings in excess of 20 percent due to additional limitation of motion resulting from pain or functional loss.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  However, where a Veteran is in receipt of the maximum schedular rating based on limitation of motion of the ankle and a higher rating requires ankylosis, the regulations pertaining to functional impairment (38 C.F.R. §§ 4.40, 4.45, and 4.59) are not for application.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997); Correia v. McDonald, 28 Vet. App. 158 (2016).  

Further, the Veteran has reported daily flare-ups that cause increased pain and weakness.  See August 2015 VA examination report.  The Board acknowledges that Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017) requires that the examiner estimate the functional loss that would occur during flare-ups; however, as the Veteran is receiving the maximum schedular rating possible under Diagnostic Code 5271 and an increased rating is not warranted without a finding of ankylosis, which as noted above is not demonstrated, a VA examination or opinion that complies with Sharp is not required.  

Thus, the Board finds that the preponderance of the evidence is against the award of a disability rating in excess of 20 percent for the left ankle disability.  As a preponderance of the evidence is against the award of an increased rating, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  This is true at all times during the appeal, and therefore the Board need not consider staged ratings.  There are no additional expressly or reasonably raised issues presented on the record.  


ORDER

A rating in excess of 20 percent for residuals, left ankle sprain is denied. 


REMAND

In a May 2017 decision, the Board remanded the service connection issues on appeal to, inter alia, obtain an addendum opinion.  The Board noted that at the October 2016 VA examination, a VA examiner opined that it was less likely than not that the Veteran's claimed bilateral knee conditions were aggravated beyond their natural progression by his service-connected left ankle disability; however, the examiner failed to address certain competent testimony as provided by the Veteran regarding these claims.  Specifically, in August 2002, the Veteran reported that a doctor informed him that his right knee disability was due to overcompensating for an altered gait as caused by his left ankle disability.  Further, the Veteran has repeatedly noted that his knee disabilities had their onset after several years of experiencing an altered gait.  The Board determined that an addendum opinion was warranted to determine the nature and etiology of the Veteran's left and right knee disabilities.  The need for a physical examination was left to the discretion of the examiner.

On June 5, 2017, the Veteran was sent a notice letter that informed him that an examination would be scheduled after all requested development was completed.  In a June 5, 2017 Notification of Cancellation correspondence, the exam request was cancelled because the RO was unable to contact the Veteran, noting that a contact letter was sent with negative results.  On October 23, 2017, the examination was reordered as the Veteran was hospitalized during the previous scheduled examination.  The new examination request included a physical examination for the increased rating ankle claim which was also remanded by the Board.  The internal scheduling correspondence reflects that a VA knee examination was not required by the Board and the Veteran did not need to report for the DBQ medical opinion.  A November 2, 2017 email indicated that the examination was cancelled as the Veteran failed to attend the examination.  

Neither the Veteran nor his representative has provided good cause for failing to report to the scheduled examination.  Despite the Veteran's failure to report, the RO did not follow- up and seek the addendum medical opinion regarding his bilateral knees per the remand directives.  For this reason, the appeal is remanded.  Stegall v. West, 11 Vet. App. 268 (1998).

If the VA examiner determines that a physical examination is necessary to provide the addendum opinion, then Veteran must be provided written notice of the time, date, and location of this examination, and the notice should also inform him of the consequences for failing to report to the examination.  See 38 C.F.R. § 3.655(b).  A copy of this notice letter should be associated with the claims file.  

Accordingly, the case is REMANDED for the following actions:

1.  Request an addendum opinion from the October 2016 VA examiner on the nature and etiology of the Veteran's claimed left and right knee disabilities.  The claims file must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated tests that are deemed necessary for an accurate assessment must be conducted.  The need for a physical examination is left to the discretion of the examiner.  

The examiner must identify any left and right knee disabilities that have existed throughout the pendency of this appeal.  

The examiner must then indicate the following:

a. Is it at least as likely as not (50 percent probability or more) that the Veteran's left or right knee disability began in service, was caused by service, or is otherwise related to service?

b. Is it at least as likely as not (50 percent probability or more) that the Veteran's left or right knee disability was caused or aggravated by his service-connected left ankle disability or the treatment thereof?  The examiner should specifically address the Veteran's testimony regarding the onset of his knee pain, and the contention that an altered gait, as produced by his left ankle disability, may have contributed to his claimed knee disabilities. 

The examiner should note that this question requires two opinions: one for proximate causation and another for aggravation.  The term "aggravation" means a chronic worsening of a disability beyond its natural progression.  If aggravation is found, then, to the extent possible, the examiner should attempt to establish a baseline level of severity of the knee disorder prior to its aggravation by the left ankle disability.

In forming the opinions requested, the VA examiner is instructed to consider and discuss not only pertinent medical literature, but also the Veteran's own medical history, including lay statements regarding the onset of his symptomatology.  A complete rationale must be provided for all opinions expressed.  

2.  If it is determined that the Veteran need submit to an in-person physical examination, he must be provided written notice of the time, date, and location of the above examination.  The notice should also inform him of the consequences for failing to report to the examination.  See 38 C.F.R. § 3.655(b).  A copy of this notice letter must be associated with the claims file. 

3.  Finally, readjudicate the appeal.  If either of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


